           Case 3:20-cr-00174-GPC Document 29 Filed 07/29/20 PageID.63 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                         FILED
                                                                                                              JUL 3 1 2020
                                         UNITED STATES DISTRICT COUR r
                                                                                                        CLERK, U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                     BY
              UNITED STATES OF AMERICA                              JUDGMENT IN A C.!-'I MINAL ~                11.~.,           DEPUTY

                                    V.                              (For Offenses Committed On or After November 1, 1987)
                 ABEL CASTRO CAMACHO (1)
                                                                       Case Number:        3:20-CR-00174-GPC

                                                                    Stefan Eric Sacks
                                                                    Defendant's Attorney
USM Number                          90552-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                    Count
21:952,960- Importation Of Cocaine (Felony)                                                                                1




     The defendant is sentenced as provided in pages 2 through    _ ___;,;2~-- of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)
                  --------------- is                                      dismissed on the motion of the United States.

IZI   Assessment: $100.00 - Waived


•     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    July 29. 2020
                                                                    Date of Imposition of Sentence

                                                                          Q:a,~c;Q
                                                                    HON. GONZALO P. CURI~-
                                                                    UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-00174-GPC Document 29 Filed 07/29/20 PageID.64 Page 2 of 2
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

- DEFENDANT:               ABEL CASTRO CAMACHO (1)                                                  Judgment - Page 2 of2
  CASE NUMBER:             3:20-CR-00174-GPC

                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
  14 months as to count 1




  •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  •     The court makes the following recommendations to the Bureau of Prisons:




  •     The defendant is remanded to the custody of the United States Marshal.

  •     The defendant must surrender to the United States Marshal for this district:
        •     at
                 ---------                  A.M.               on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
  •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 --------------                                ----------------
  at
       ------------ ,                        with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3:20-CR-00174-GPC
